I respectfully dissent because I believe the introduction of evidence of OSHA violations by appellant's employer misdirected the jury as to the duty of safeguarding the mandrel coupler.
The majority opinion justifies the admission of OSHA violations on the grounds they are relevant to (1) the risk-benefit analysis used to determine the existence of a defective product; and (2) the issue of the employer's conduct as a superseding cause. As the majority correctly points out, a superseding cause exists only where the third party's conduct is unforeseeable. See R.H. Macy  Co. v. Otis Elevator Co. (1990),51 Ohio St.3d 108, 554 N.E.2d 1313; and Volter v. C. SchmidtCo. (1991), 74 Ohio App.3d 36, 598 N.E.2d 35. Restatement of the Law 2d, Torts (1965), Sections 442B and 447. The only evidence in this case on that issue is that the acts of the employer or other third party were clearly foreseeable, i.e., replacement of the recessed bolts with protruding ones. Thus, the employer's conduct cannot be a superseding cause as a matter of law. Furthermore, see Volter at 39, 598 N.E.2d at 37-38, and the cases cited therein for the proposition that an employer's safety violations do not relieve the manufacturer of its duty to safeguard as a matter of law.
In approving admission of OSHA violations as being relevant to the risk-benefit analysis, the majority cites Knitz v.Minster Machine Co. (Feb. 9, 1987), Lucas App. No. L-84-125, unreported, 1987 WL 6486. However, Knitz sanctioned the admission of OSHA regulations, not citations or violations, as proper evidence of feasibility of a design or the availability of alternative safeguards. Knitz did not authorize admission of evidence of an employer OSHA violation to negate a manufacturer's duty to provide a safe product. Shifting the duty from the manufacturer to the employer runs contrary to a principal purpose of strict liability in tort under Section 402A of the Restatement of Law 2d, Torts, as adopted by the Ohio Supreme Court in Temple v. Wean United, Inc. (1977), 50 Ohio St.2d 317, 4 O.O.3d 466, 364 N.E.2d 267. As noted in Knitz: *Page 595 
"Constant throughout the evolution of the doctrine of products liability was the judiciary's continued return in their analysis to the equities involved in each situation. In the imposition of `strict liability' against the manufacturer, the courts, aware of the often heinous injuries that had gone uncompensated in the past, took the position that the manufacturer, and not the purchaser/user, was in the best position to prevent the introduction of defective products into the market stream. By subjecting manufacturers to potential liability, courts reasoned that manufacturers, concerned over the possibility of law suits and damage awards, would take all the necessary steps to prevent the development of defective products. Following this rationale, it was then thought that the imposition [of] liability on a manufacturer would serve as established precedent for the industry, which would inevitably lead to the development of nondefective products or, at the least, a safer product.
"Ultimately, the goal of strict liability was to have the manufacturer share the burden caused by the product-related injuries. The manufacturers were found to be better able to adopt to the shifting of the loss, since the costs could be more easily absorbed and passed through to the consumer, and since the manufacturer had the availability of insurance. Additionally, the manufacturer, by virtue of its role in the market place, was in a superior position and could more readily eleviate [sic] the damage to society by taking reasonably preventive measures. Vandall, Design Defect In Products Liability: Rethinking Negligence and Strict Liability (1982), 43 Ohio St.L.J. 61; Keeton, Manufacturer's Liability: The Meaning of `Defect' in The Manufacture and Design of Products (1969), 20 Syracuse L.Rev. 559."
Furthermore, as Knitz warns, OSHA materials are "not to be used to misdirect a jury's attention as to who had the duty of safeguarding the machine. * * * [G]reat caution must be used in the admission of OSHA regulations into evidence, so that no undue prejudice will occur." (Emphasis added.) Even greater caution may be exercised when dealing with OSHA violations.
While the OSHA reports may have been relevant to contest the identity of the manufacturer, they should have been redacted and the jury instructed on this limited purpose. Finally, I do not believe appellant's reference to OSHA reports to identify the components and their application at the mill "opened the door" to the admission of the citations. Since the product had been disposed of by the employer, appellant was forced to use the OSHA diagrams for the limited purposes of product identification and to establish the lack of a guard.
Accordingly, I dissent. *Page 596